Title: From Benjamin Franklin to Joseph Galloway, 20 April 1771
From: Franklin, Benjamin
To: Galloway, Joseph

Dear Sir,
London, April 20. 1771
It is an Age since I have heard from you. But the long-continu’d Easterly Winds have kept back all Ships from the Westward, and we have now two Packets due.
Nothing has been handled in Parliament this Session relating to America; and our Friends have thought it best for us not to move any thing relating to our Affairs till a little Time should have worne off the Ill Humour that prevailed with regard to us. They have had enough to do, first with the Disputes about Falkland’s Islands, and now with the City of London concerning the Power of the House to imprison for Contempts. I own I am a little diverted in seeing that Power disputed; since, as you remember, Government here would not allow it to our Assemblies. All the Arguments used against the Claim and Exercise of such a Power in a Provincial Assembly, are now brought out against the House of Commons, who are in my mind full as likely to make an ill Use of it. So that agreable to the Proverb, what was then thought Sauce for the Goose, is now found to be Sauce for the Gander. The general Run of Discourse here is against the Commons; their boundless Claim of unknown Privileges begins to be laught at, and there is not one among them who does not now wish the Question had not been moved; but they know not how to retreat or advance with Honour or Safety. This is another Instance to convince the World of the Weakness of all Government that has not with it the Opinion of the People. And the general Corruption and Servility of Parliament is now so generally seen and known to all the Nation, that it is no longer respected as it used to be. Its Censures are no more regarded than Popes Bulls. It is despis’d for its Venality, and abominated for its Injustice. And yet it is not clear that the People deserve a better Parliament, since they are themselves full as corrupt and venal; witness the Sums they accept for their Votes at almost every Election.
I inclose a Copy of the List of our Acts lately presented to the King in Council by the Proprietary. [In the margin: This is from Memory, and I may mistake in the particular Acts.] I have frequently attended Mr. Jackson (now Counsel to the Board of Trade) upon them, who indeed is very tender of making Objections to them, the Board being always ready to catch at any thing that may countenance a Report of theirs for Repealing. But tho’ I think he will generally report to the Board in favour of those Laws, he has privately mentioned to me some Remarks which I communicate for your Information. The special Acts for the Relief of insolvent Debtors the Board are very jealous of, lest they should sometimes operate to the Prejudice of the Merchants here: The Reasons and Foundations of such Acts should therefore clearly appear in the Preambles; it seeming odd, that after a general Act for the Relief of all Insolvent Debtors whose Debts do not exceed such a Sum, there should be a special Act to relieve James Galbreath for no other Reason, as far as appears on the Face of the Act, but that he was indebted beyond the Sum limited. And in that for John Relfe, it only appears that he represented his having met with Losses, but no Enquiry is mentioned to have been made, and that the Allegations contain’d in his Petition had been verified. I acquainted him with the usual Practice of the House to appoint a Committee to enquire into the Facts, to hear the principal Creditors, &c. &c. and that in the Votes all this would appear: But as I had not the Votes to show him, he said I might thence see the Necessity of expressing all that in the Preambles. By the way, if the Votes and Laws were always immediately sent to your Agent, it would frequently enable him more effectually to support any Act that is called in question. He had also some Doubts about the Power given to Justices of the Peace to put Landlords into Possession in a summary Way, when Tenants are behind in the Payment of Rent, apprehending that such Power might be sometimes misused, by the artful Management of Persons that were in fact not truly Landlords, but desirous of obtaining Possession under that Colour. If this Act should pass here, and you think this Apprehension of his, of some moment; you may consider of some timely Amendment; and therefore I mention it.
It has been some time talked, that your present Governor is expected over here shortly, and that his Brother Richard Penn is appointed to succeed him. With the sincerest Esteem and Affection, I am, Dear Sir, Your most obedient and most humble Servant
B Franklin
Jos. Galloway Esqr
